Cite as 2017 Ark. 270


                 SUPREME COURT OF ARKANSAS
                                          No.   CV-17-90

                                                    Opinion Delivered: October   5, 2017
MIKE WILSON
       APPELLANT/CROSS-APPELLEE

V.                                                  APPEAL FROM THE PULASKI
                                                    COUNTY CIRCUIT COURT
LARRY WALTHER, DIRECTOR OF                          [NO. 60CV-16-862]
THE ARKANSAS DEPARTMENT OF
FINANCE AND ADMINISTRATION;                         HONORABLE CHRISTOPHER
ANDREA LEA, STATE AUDITOR;                          CHARLES PIAZZA, JUDGE
DENNIS MILLIGAN, STATE
TREASURER; AND CENTRAL                              REVERSED AND REMANDED ON
ARKANSAS PLANNING AND                               DIRECT APPEAL; AFFIRMED ON
DEVELOPMENT DISTRICT                                CROSS-APPEAL.
     APPELLEES/CROSS-APPELLANTS




                             ROBIN F. WYNNE, Associate Justice


        Appellant Mike Wilson filed this illegal-exaction suit in the Pulaski County Circuit

 Court alleging that certain acts of 2015, which appropriated funds from the Arkansas General

 Improvement Fund (GIF) to eight planning and development districts, are unconstitutional.

 The circuit court granted summary judgment in favor of the defendants. Wilson now

 appeals, and the defendants have cross-appealed the circuit court’s rulings in Wilson’s favor

 on standing and mootness. For the reasons set out below, we reverse and remand on direct

 appeal, and we affirm on cross-appeal.

        On February 12, 2016, Wilson, a resident and taxpayer of Jacksonville, Pulaski

 County, filed an illegal-exaction complaint under article 16, § 13 of the Arkansas

 Constitution.   Named as defendants were Larry Walther, Director of the Arkansas
                                   Cite as 2017 Ark. 270

Department of Finance and Administration; Andrea Lea, State Auditor; Dennis Milligan,

State Treasurer; and Central Arkansas Planning and Development District, Inc. (CAPDD).1

Wilson alleged that Act 514,2 Act 551,3 Act 612,4 Act 619,5 Act 622,6 Act 654,7 Act 786,8

and Act 8189 of 2015 violate amendment fourteen’s prohibition on special or local legislation

and article 5, § 29’s requirement that an appropriation’s purpose be “distinctly stated.” The

challenged acts appropriate funds from the GIF for grants to eight multi-county planning

and development districts that collectively encompass the entire state. Each act contains the

following language:

       SECTION 1.           APPROPRIATION — GENERAL IMPROVEMENT
       PLANNING AND DEVELOPMENT GRANTS. There is hereby appropriated,
       to the Department of Finance and Administration — Disbursing Officer, to be
       payable from the General Improvement Fund or its successor fund or fund accounts,
       for grants to planning and development districts, the following[.]

For each of the eight planning and development districts throughout the state,

appropriations “in a sum not to exceed $1,000,000” were listed in Section 1 of each act,

except that the sum of $8,000,000 was listed in Act 818, bringing the total amount

appropriated to each district to $15 million.



       1
          CAPDD is an Arkansas non-profit corporation. The challenged acts appropriate
funds to the “Central Arkansas Economic Development District, Inc.,” an entity that
apparently no longer exists.
        2
          Act of March 16, 2015, No. 514, 2015 Ark. Acts 2170.
        3
          Act of March 18, 2015, No. 551, 2015 Ark. Acts 2261.
        4
          Act of March 24, 2015, No. 612, 2015 Ark. Acts 2494.
        5
          Act of March 24, 2015, No. 619, 2015 Ark. Acts 2513.
        6
          Act of March 24, 2015, No. 622, 2015 Ark. Acts 2521.The complaint incorrectly
lists Act 626 rather than Act 622.
        7
          Act of March 24, 2015, No. 654, 2015 Ark. Acts 2601.
        8
          Act of March 29, 2015, No. 786, 2015 Ark. Acts 3034.
        9
          Act of March 29, 2015, No. 818, 2015 Ark. Acts 3110.

                                                2
                                   Cite as 2017 Ark. 270

       Wilson alleged that on September 13, 2015, the State defendants had disbursed to

CAPDD the sum of $2,987,500 pursuant to Act 1146 of 201510 and that of that sum

CAPDD had made grants in the amount of $440,000 as of the date of the complaint.

According to Wilson, in the 2015 General Assembly, each member of the Senate was

allocated $285,000 and each member of the House was allocated $70,000 for expenditure

from the GIF; this money is awarded to grant applicants by the CAPDD board of directors

only with the express approval of individual legislators. Wilson further alleged that “[i]n

purpose and effect, the Defendant Central Arkansas Planning and Development District,

Inc. simply acts as a money-laundering machine for individual legislators for the sole purpose

of evading the force of the constitutional prohibitions and decisions of the Supreme Court.”

       Wilson sought temporary and permanent injunctions preventing the defendants from

making or approving disbursements from the GIF under the acts; declaratory judgment that

the acts are unconstitutional, void, and of no effect; an order directing CAPDD to refund

$2,987,500 plus interest to the state treasury; and attorney’s fees and costs. In an amended

complaint, Wilson added an allegation that the defendants had violated Arkansas Code

Annotated section 14-166-205 (Repl. 1998), which sets out conditions with which planning

and development districts must comply to receive state funds.

       After the circuit court denied his motion for temporary restraining order or

preliminary injunction, Wilson filed a motion for summary judgment; the State defendants

filed a motion for summary judgment that included arguments that Wilson lacked standing


       10
         Act 1146 of 2015 established the 90th Session Projects Account within the General
Improvement Fund and provided financing from that account for “the various projects and
purposes enumerated,” including financing for the planning and development districts.

                                              3
                                    Cite as 2017 Ark. 270

and the complaint should be dismissed for mootness. CAPDD filed a motion for summary

judgment in which it adopted and incorporated the State defendants’ summary-judgment

motion and brief and argued that there was no private right of action against a private non-

profit corporation for illegal exaction. After responses and replies were filed, the circuit

court entered an order finding that Wilson had standing and that his request for declaratory

and injunctive relief was not moot, and granting summary judgment in favor of the

defendants on the merits. This appeal and cross-appeal followed.

       At the outset, we note that appellant Mike Wilson previously obtained relief in an

illegal-exaction lawsuit challenging the constitutionality of various direct appropriations by

the General Assembly. In Wilson v. Weiss, 368 Ark. 300, 245 S.W.3d 144 (2006) (Wilson

I), this court held that a $400,000 appropriation to the City of Bigelow for “infrastructure,

sewer, and streets” violated amendment fourteen’s prohibition against special or local

legislation. After a final order was obtained for the remaining acts challenged, in Wilson v.

Weiss, 370 Ark. 205, 258 S.W.3d 351 (2007) (Wilson II), this court held that the following

appropriations were unconstitutional under article 5, § 29 (requiring that a distinct purpose

be stated in an appropriations bill) and amendment fourteen (prohibiting special or local

legislation): $50,000 for “state assistance” to the Cleburne County Library; $20,000 for

“state aid” to the Jacksonville Museum of Military History; and $10,000 for “state assistance”

to the Reed’s Bridge Preservation Society, Inc. In addition, an appropriation of $300,000

to the City of Jacksonville, Arkansas, “for costs associated with the construction, renovation,

and equipping of a library,” was held to violate amendment fourteen. Wilson contends that




                                              4
                                    Cite as 2017 Ark. 270

the present system was devised to allow legislators to continue to direct GIF money locally

following this court’s rulings in Wilson I and Wilson II.

                                       I. Cross-Appeal11

                                         A. Standing

       On cross-appeal, the State argues that this court should affirm summary judgment to

the cross-appellants because Wilson lacked standing to bring an illegal-exaction suit. Article

16, § 13 of the Arkansas Constitution provides: “Any citizen of the county, city, or town

may institute suit in behalf of himself and all others interested, to protect the inhabitants

thereof against the enforcement of any illegal exactions whatever.” An illegal exaction is

defined as any exaction that either is not authorized by law or is contrary to law. Brewer v.

Carter, 365 Ark. 531, 534, 231 S.W.3d 707, 709 (2006). In a “public funds” illegal-exaction

case such as the one before us, the plaintiff contends that public funds generated from tax

dollars are being misapplied or illegally spent. See Bowerman v. Takeda Pharm. U.S.A., 2014
Ark. 388, at 4, 442 S.W.3d 839, 842. As a general rule, we have explained that citizens

have standing to bring a “public funds” case because they have a vested interest in ensuring

that the tax money they have contributed to a state or local government treasury is lawfully

spent. Brewer v. Carter, 365 Ark. 531, 534, 231 S.W.3d 707, 709 (2006). This court has

explained:

       [T]he only standing requirements we have imposed in public-funds cases is that the
       plaintiff be a citizen and that he or she have contributed tax money to the general
       treasury. Id. We have not required the plaintiff to trace his or her individual tax
       contribution to the tax money that is allegedly being spent in an illegal manner, nor

       11
         CAPDD, which is a separate cross-appellant, filed a brief in which it addresses
factual matters raised in Wilson’s brief but otherwise joins in the State’s arguments.

                                              5
                                   Cite as 2017 Ark. 270

       have we required the plaintiff to establish a significant tax contribution to the state
       treasury. Id. Hence, in public-funds cases we have given the word “interested” as
       used in article 16, section 13, a very broad construction.

Bowerman, 2014 Ark. 388, at 5, 442 S.W.3d at 842–43 (citing Ghegan & Ghegan, Inc. v.

Weiss, 338 Ark. 9, 991 S.W.2d 536 (1999)).

       Here, the public funds at issue were appropriated under the challenged acts, and

funds were allocated in the General Improvement Distribution Act of 2015 (Act 1146 of

2015), which established the 90th Session Projects Account (the Account) within the GIF.

Pursuant to Act 1146, the Account is composed of the following: unobligated and

unallocated money remaining in the GIF; general revenue funds remaining in the General

Revenue Allotment Reserve Fund; interest earned on State Treasury fund balances; special

revenues credited to the GIF from estate taxes as set out in Arkansas Code Annotated section

19-6-301(171) (Repl. 2016); any available balance remaining in the 89th Session Projects

Account of the GIF; and any funds provided by the Arkansas Attorney General that were

received by the State from settlement agreements or as designated by court order. The State

argues that Wilson lacks standing because the only tax dollars contained in the Account are

estate taxes, which Wilson had not paid. The State’s focus on the word “tax” in Act 1146

is misplaced. The money in the GIF include general revenue funds, which consist of tax

money, including sales and use taxes, individual income taxes, and cigarette taxes. See Ark.

Code Ann. § 19-6-201 (general revenues). The fact that some of these are “carryover”

funds does not detract from the fact that they were originally tax dollars. McCafferty v.

Oxford Am. Literary Project, Inc., 2016 Ark. 75, 484 S.W.3d 662, is inapposite because the

university’s cash funds at issue in that case were not generated or arising from taxation but


                                              6
                                   Cite as 2017 Ark. 270

instead were derived from campus operations (housing, bookstore, food-services, etc.). This

court has consistently required that the funds at issue in a public-funds illegal-exaction case

come from taxes or implicate the state or local treasury. See McCafferty, 2016 Ark. 75, at 5,
484 S.W.3d at 665 (citing cases). We are satisfied that the funds at issue in this case are

derived from taxes and implicate the state treasury such that Wilson, as a taxpayer, has

standing.

       We affirm the circuit court’s ruling that Wilson has taxpayer standing in this illegal-

exaction suit.

                                        B. Mootness

       Next, the State argues that dismissal of the complaint should be affirmed for

mootness. As a general rule, appellate courts of this state will not review issues that are

moot. Honeycutt v. Foster, 371 Ark. 545, 548, 268 S.W.3d 875, 878 (2007). A case becomes

moot when any judgment rendered would have no practical legal effect upon a then existing

legal controversy. Shipp v. Franklin, 370 Ark. 262, 267, 258 S.W.3d 744, 748 (2007). Here,

the parties agree that the funds were disbursed to CAPDD in September 2015, and the State

contends that Wilson’s illegal-exaction complaint was moot for lack of a remedy when it

was filed in February 2016. According to the State, injunctive relief was never a proper

remedy against the State and restitution against CAPDD was never a proper remedy because

CAPDD acted in good-faith reliance upon laws presumed to be constitutional. The State

contends that this case is “just like” White v. Arkansas Capital Corp./Diamond State Ventures,

365 Ark. 200, 226 S.W.3d 825 (2006), in which this court affirmed the trial court’s dismissal

of a taxpayer illegal-exaction complaint as moot. In White, several defendant-appellees had


                                              7
                                    Cite as 2017 Ark. 270

been awarded grants from the Economic Development of Arkansas Fund Commission in

1998 and 1999, the complaint challenging the constitutionality of the fund had been filed

in 1999, and by the time the merits of the case were reached in 2004 the funds contained

in the grants had already been spent and were no longer maintained by the recipients. This

court held that restitution was not a proper remedy for state officials or private citizens who

relied in good faith on statutes, which are presumed to be constitutional. The present case

is distinguishable, because the entity receiving the state funds in this case kept an accounting

of the funds received from the GIF and the parties agreed that $2,547,804 was still in

CAPDD’s account at the end of January 2016. We discern a significant difference between

a private entity receiving a grant from the State and, having utilized the grant money, being

ordered to pay restitution, and a planning and development district being granted state funds

and ordered to repay funds still in its possession. Wilson does not seek repayment from

persons or entities that received grants from CAPDD. We are convinced that Wilson’s

appeal is not moot because the cross-appellants have not shown that all of the funds at issue

have been expended by CAPDD, and taxpayers would be entitled to repayment of GIF

funds still in CAPDD’s possession if the challenged acts are declared unconstitutional.

       Furthermore, even if the case were considered moot as to the State defendants

because the funds appropriated in the challenged acts have been dispersed to CAPDD, we

would still address the issues presented under an exception to the mootness doctrine. This

court has recognized two exceptions to the mootness doctrine, one of which concerns issues

that raise considerations of substantial public interest which, if addressed, would prevent

future litigation. Honeycutt v. Foster, 371 Ark. at 548, 268 S.W.3d at 878. The issues before


                                               8
                                    Cite as 2017 Ark. 270

us involve significant statewide public interest because they concern millions of dollars of

taxpayer money. A decision on the constitutionality of these appropriations might avert

future litigation, and we will address those issues raised on direct appeal.

                                        II. Direct Appeal

       On direct appeal, Wilson argues that the circuit court erred in granting summary

judgment to the State because the challenged acts violate both article 5, § 29 and amendment

fourteen     to      the     Arkansas       Constitution.     When        parties   file cross-

motions for summary judgment, as was done in this case, they essentially agree that there

are no material facts remaining, and summary judgment is an appropriate means of resolving

the case. Washington Cty. v. Bd. of Trustees of the Univ. of Ark., 2016 Ark. 34, at 3, 480
S.W.3d 173, 175 (quoting State v. Cassell, 2013 Ark. 221, at 4–5, 427 S.W.3d 663, 666).

This court reviews a circuit court’s interpretation of the constitution de novo because it is

for this court to determine what a constitutional provision means. Martin v. Kohls, 2014 Ark.
427, at 10–11, 444 S.W.3d 844, 850. Acts of the legislature are presumed constitutional

and the party challenging the statute has the burden to prove otherwise. Id. An act will be

struck down only when there is a clear incompatibility between the act and the constitution.

Id.

       Section 29 of article 5 of the Arkansas Constitution provides as follows: “No money

shall be drawn from the treasury except in pursuance of specific appropriations made by law,

the purpose of which shall be distinctly stated in the bill, and the maximum amount which may

be drawn shall be specified in dollars and cents; and no appropriations shall be for a longer

period than two years.” (Emphasis added.) Wilson contends that the stated purpose of the


                                               9
                                    Cite as 2017 Ark. 270

challenged acts—“grants”—fails to distinctly state how the monies will be spent, which

violates article 5, § 29. In Wilson II, the stated purpose in each act was either to provide

“state assistance” or “state aid,” and this court wrote:

       We agree with Wilson that these stated purposes do not comply with the
       requirement of Article 5, Section 29, and this court’s precedent. Our reason is
       simple—the mere statement that the challenged acts will be used for “state assistance”
       or “state aid” does not explain “how” the funds will be used.

Wilson v. Weiss, 370 Ark. 205, 213, 258 S.W.3d 351, 356. In that case, this court rejected

arguments that a distinct purpose could be found in DFA Emergency Rule 2005-3, the

boilerplate language in an emergency clause, or in the circuit court’s findings. See also Ark.

Game & Fish Comm’n v. Page, 192 Ark. 732, 736, 94 S.W.2d 107, 109 (1936) (holding that

“[t]he public policy of the state is defined by its Constitution, and because of the fact that

the Constitution says that the purpose of the appropriation shall be distinctly stated in the

bill, we cannot permit even honesty, integrity, good intentions, progressive enthusiasm, or

even successful operation to take the place of an essential or material part of the

appropriation bill.”).

       The reasoning of Wilson II applies in the present case. A “grant” to CAPDD is

inadequate under article 5, § 29, just as an appropriation of “state assistance” or “state aid”

was held to be unconstitutional in Wilson II. The State argues that the purpose of the

appropriations can be found in external statutes—here, Arkansas Code Annotated section

14-166-201 et seq.—where it is clear that the statutes are applicable. The State contends

that in light of the statutory and regulatory mechanisms expressly governing the

disbursement of funds to planning and development districts (Ark. Code Ann. §§ 14-166-



                                              10
                                    Cite as 2017 Ark. 270

201 et seq. and DFA Rule 2005-3), the only reasonable interpretation of the “distinct

purpose” of the challenged acts is to promote economic development for the benefit of the

citizens of Arkansas. However, the plain language of article 5, § 29 requires the purpose of

the appropriation to be distinctly stated in the bill itself. Accordingly, we reverse and

remand on this point without reaching Wilson’s factual allegations because the acts are

facially unconstitutional.

       Because we reverse under article 5, § 29, it is unnecessary to address Wilson’s

arguments regarding amendment fourteen (special or local legislation). See Ark. Dep’t of

Hum. Servs. v. Cole, 2011 Ark. 145, 380 S.W.3d 429.

       Reversed and remanded on direct appeal; affirmed on cross-appeal.

       WOOD and WOMACK, JJ., concur in part and dissent in part.

                                         Cross-Appeal

       RHONDA K. WOOD, Justice, concurring in part and dissenting in part. I

join the majority’s analysis and conclusion to affirm the circuit court on the issue of standing

raised in the cross-appeal.

       I dissent from the majority’s conclusion that the matter is not moot as to the State of

Arkansas and join Justice Womack’s dissent and analysis of the mootness issue. I therefore

would reverse the circuit court on the State’s cross-appeal. I would affirm as to Central

Arkansas Planning and Development District’s cross-appeal on mootness because the record

reflects CAPDD had funds at the time the action was commenced.




                                              11
                                    Cite as 2017 Ark. 270

                                        Direct Appeal

       Because I agree with Justice Womack that the case against the State should be

dismissed for mootness, I would only analyze the remaining issues as to CAPDD in the

direct appeal. I also would hold that the acts were not local or special legislation for the

reasons Justice Womack states in his opinion.

       As to the constitutional challenge to the acts under Article 5, section 29, I agree with

the majority’s conclusion but not its analysis. We should overturn Wilson II to the extent it

added language to our Constitution by requiring the General Assembly to also “explain

‘how’ the funds will be used.” Wilson v. Weiss (Wilson II), 370 Ark. 205, at 213, 258 S.W.3d
351, 356 (2007). No such requirement exists in the plain text of Article 5, section 29.

       Additionally, I would provide further direction to the circuit court on remand. Upon

remand, the circuit court should hold a hearing to determine whether any funds remain

with CAPDD from the 2015 appropriation under the acts. If no funds remain, there is no

further remedy available to the appellant. Repayment of spent funds is not an appropriate

remedy. See White v. Ark. Capital Corp./Diamond State Ventures, 365 Ark. 200, 226 S.W.3d
825 (2006).

       WOMACK, J., joins in part.

       SHAWN A. WOMACK, JUSTICE concurring in part and dissenting in part. I

agree with majority’s analysis regarding Wilson’s standing and the issue of mootness as it

applies to the Central Arkansas Planning and Development District (CAPDD). I write

separately because I respectfully disagree with the majority’s analysis regarding the

constitutionality of the challenged acts under article 5, § 29, the constitutionality under the


                                              12
                                     Cite as 2017 Ark. 270

Fourteenth Amendment to the Arkansas Constitution regarding local or special legislation,

and mootness as it applies to the separate state defendants.

                                             I. Mootness

       I disagree with the majority’s decision that this case falls within one of the exceptions

to mootness. This Court has recognized two exceptions to the mootness doctrine: (1) issues

that are capable of repetition, yet evade review, and (2) issues that raise considerations of

substantial public interest which, if addressed, would prevent future litigation. Keep Our

Dollars in Indep. Cty. v. Mitchell, 2017 Ark. 154, at 10, 518 S.W.3d 64, 70.

        It is undisputed that the appropriated funds had already been transferred from the

state to CAPDD prior to Wilson filing suit. The majority states that the case is not moot

because the record indicates that CAPDD still had unspent funds in its accounts when the

suit was heard below. Additionally, Wilson conceded during oral argument that the only

argument he raised regarding mootness was the fact that CAPDD still had money in its

accounts at the time of the hearing. Accordingly, I agree with Wilson and the majority on

the issue of mootness as to CAPDD. However, as to the separate state defendants, this suit

was moot on its face at the time it was filed. Being facially moot, we must then analyze

whether it falls into one of the two categories of exceptions listed above.

       Each of the two exceptions has two prongs. The first exception being (a) that the

issues are capable of repetition and (b) that they evade review. While I acknowledge that

the issues are capable of repetition, this case fails as to part (b) of the first exception in that

these issues are not doomed to evade review if not addressed herein. Mr. Wilson, an

attorney and former legislator, has demonstrated a notable proficiency in challenging acts of


                                                13
                                    Cite as 2017 Ark. 270

the General Assembly and getting them before this court for review. The fact that he

brought the current challenge in an untimely manner by filing suit after the state had already

distributed the appropriated funds and rendering moot the case against the state does not

preclude him from instituting a new and then timely challenge in the future should similar

appropriations be passed and warrant judicial review. Lastly, I would also point out that

Wilson could have brought his suit before the challenged funds were transferred to CAPDD,

which is another factor that should weigh against our decision to apply an exception to the

mootness doctrine.

       The second exception to mootness likewise has two prongs: (a) that there be a

substantial public interest in the issues being considered and (b) that addressing such issues,

despite their being otherwise moot, would prevent future litigation.           As in the first

exception, only one of the two prongs of the second exception has been met here.

Unquestionably, there is substantial public interest in the assurance that public funds from

tax revenue and other sources accrued to the state are appropriated and managed in

accordance with the law. However, addressing this issue will not prevent future litigation,

and given the history on this issue with these parties it is more likely to open the door to

additional litigation in the future. I would therefore hold that the case is moot as it applies

to the separate state defendants.

                              II. Article 5, § 29: Distinctive Purpose

       Wilson acknowledges that he bears a stringent burden in this case. Every act of the

General Assembly carries a strong presumption of its constitutionality. Landers v. Stone, 2016
Ark. 272, at 6, 496 S.W.3d 370, 375; Wilson v. Weiss (Wilson II), 370 Ark. 205, 211, 258


                                              14
                                    Cite as 2017 Ark. 270

S.W.3d 351, 355 (2007). If it is possible to construe a statute as constitutional, we must do

so. Landers, 2016 Ark. 272, at 6, 496 S.W.3d at 375. Any doubt regarding the

constitutionality of a statute must be resolved in favor of its constitutionality. Wilson II, 370
Ark. at 211, 258 S.W.3d at 355.

   Article 5, section 29 of the Arkansas Constitution provides that “no money shall be

drawn from the treasury except in pursuance of specific appropriation made by law, the

purpose of which shall be distinctly stated in the bill.” We have interpreted this provision

to require each appropriation to state “how” the funds will be spent instead of explaining

“why” they were appropriated. Wilson II, 370 Ark. at 213, 258 S.W.3d at 356. The purpose

must also be stated in the bill and we will not look outside the bill to provide one. Id. While

I believe this court in Wilson II overstepped its role by adding qualifications for

appropriations that exceeded the requirements of the constitution, and I would join Justice

Wood in overturning it, I will nevertheless analyze the issue in that context because it is

currently applicable law and the majority herein has chosen not to specifically overturn it.

       The majority focuses only on section 1 of the challenged acts that appropriate funds

from the General Improvement Fund “for grants to planning and development districts.”

While none of the acts contain a section distinctly labeled as “purpose,” section 3 of each

of the challenged acts addresses the “how” question with the following language:

       No contract may be awarded nor obligations otherwise incurred in relation
       to the project or projects described herein in excess of the State Treasury funds
       actually available therefor as provided by law. Provided, however, that the
       institutions and agencies listed herein shall have the authority to accept and
       use grants and donations including Federal funds, and to use its unobligated
       cash income or funds, or both available to it, for the purpose of supplementing


                                               15
                                     Cite as 2017 Ark. 270

       the State Treasury funds for financing the entire costs of the project or projects
       enumerated herein.
   Act of March 244, 2015, No. 622, § 3, 2015 Ark. Acts 2521, 2522 (emphasis added). 12

It is a fundamental canon of construction that when interpreting or construing a statute the

court may consider the text as a whole to derive its meaning or purpose. Dolan v. U.S. Postal

Serv., 546 U.S. 481, 486 (2006); Antonin Scalia & Bryan A. Garner, Reading Law: the

Interpretation of Legal Texts 167 (2012).

       When looking at the entire Act, the two sections can be read together to suggest that

the General Assembly appropriated funds to planning and development districts to be

distributed as grants to finance the cost of its individual projects. In Hooker v. Parkin, we

upheld a grant of funds to the Highway Department for maintenance, operation, and

construction of road systems but deferred to the department to determine how to allocate

the funds to each project. 235 Ark. 218, 223, 357 S.W.2d 534, 538 (1962). We noted that

the only foreseeable alternative would be for the General Assembly to proscribe by law each

road to be built, bridge to be repaired, materials to be used, et cetera, which the constitution

clearly did not require. Id. The rationale in Hooker applies equally in these circumstances

where the General Assembly wishes to provide funds to regional economic development

districts for grant funding on various projects.

       Finally, the majority has chosen not to reach the issue of where the challenged acts

were local or special legislation in violation of the Fourteenth Amendment to the Arkansas

Constitution. I would hold that they were clearly not local or special legislation and would



       12
            See also Acts 514, 551, 612, 619, 654, 786, and 818 of 2015.

                                              16
                                    Cite as 2017 Ark. 270

uphold each of them on that basis. This court has a duty to uphold acts of the General

Assembly when possible, and any doubt must be resolved in favor of an act’s

constitutionality. I would therefore hold that the appropriations are constitutional.

       I respectfully concur in part and dissent in part.

       WOOD, J., joins in part.

       Mike Wilson; and Ogles Law Firm, P.A., by: John Ogles for appellant.

         Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: M. Samuel Jones
III, for appellee.




                                              17